Citation Nr: 0718076	
Decision Date: 06/15/07    Archive Date: 06/26/07	

DOCKET NO.  05-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the VARO in 
Salt Lake City, Utah, that confirmed and continued a 10 
percent disability rating for the veteran's pulmonary 
sarcoidosis.

To the extent that the veteran is claiming entitlement to a 
total compensation rating based on individual unemployability 
due the severity of his service-connected sarcoidosis, this 
matter has not been developed or adjudicated for the Board's 
review at this time.  The matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran's pulmonary sarcoidosis is currently 
inactive.  He is not receiving any steroid therapy.


CONCLUSION OF LAW

A rating in excess of 10 percent for pulmonary sarcoidosis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic 
Codes 6846-6600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 
(a), 3.159, 3.326 (a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159 
(b) (1).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), those five elements are:  (1) veteran's 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Notices to the veteran did not inform him of the types of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision at the present time.  Here 
the Board is denying the claim for a disability rating in 
excess of 10 percent for sarcoidosis.  Therefore, there is no 
need for consideration of the assignment of a rating or an 
effective date and there is therefore no possibility of 
prejudice to the veteran.  In a July 2004 communication the 
veteran was informed of the status of his claim.  He was told 
that if he had any evidence in his possession that pertained 
to the claim, he was to send it to VA. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in April 2004 and March 2005.  
Accordingly, the Board finds that VA's duty to assist him in 
the development of facts pertinent to his claim has been met.

Pertinent Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's sarcoidosis is rated as 10 percent disabling.  
Diagnostic Code 6846 provides a noncompensable disability 
rating for sarcoidosis with chronic hilar adenopathy or 
stable lung infiltrates without symptoms or physiologic 
impairment.  The next higher rating of 30 percent is assigned 
when there is pulmonary involvement with persistent symptoms 
requiring chronic low dose maintenance or intermittent 
corticosteroids.  The next higher rating of 60 percent is 
assigned when there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 100 percent rating is warranted with cor pulmonale; cardiac 
involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  38 C.F.R. § 4.97 (Code 6846).

Additionally, the code provides that active disease or 
residuals may be rated as chronic bronchitis (Diagnostic 
Code 6600) and extra pulmonary involvement under the specific 
body system involved.  

Accordingly, Code 6600 provides a minimum 10 percent rating 
for chronic bronchitis with FEV-1 of 71 to 80 percent 
predicted or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66-to 80 percent predicted.  The next higher rating of 30 
percent is provided for FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Code 6600.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relative evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claim.  

Initially, the Board notes that as a lay person the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the degree of disability 
attributable to sarcoidosis or whether other disorders might 
be causally related to the sarcoidosis.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (A lay person is generally not capable of 
opining on matters requiring medical knowledge).

The evidence of record includes the report of an April 2004 
respiratory disease examination by VA.  The claims file was 
also reviewed by the examiner.  It was indicated that no 
specific therapy for sarcoidosis was given the veteran at 
after 1976.  It was noted that he was being followed by the 
primary care clinic at the VA Medical Center in Salt Lake 
City.  In January 2004 the veteran denied shortness of 
breath, wheezing, dyspnea on exertion, and cough.  The 
sarcoidosis was considered as stable at that time.  
Currently, he gave a history of cigarette smoking for about 
35 years to the extent of two packs per day.

Reference was made to pulmonary function tests done at the 
medical center in March 2004.  Spirometry revealed mild 
obstruction.  FVC was 80 percent prebronchodilator and 83 
percent post.  The FEV-1 was 65 percent prebronchodilator and 
67 percent post.  The FEV-1/FVC was 63 percent pre and 62 
percent post bronchodilator.  

Chest X-ray studies showed chronic obstructive pulmonary 
disease, pulmonary arterial hypertension, and no interval 
development of acute disease.  

Clinical examination findings included diminished excursions 
bilaterally with diminished breath sounds.  No rales were 
noted.  

The clinical impressions were:  history of pulmonary 
sarcoidosis, present status stable and most probably in 
remission; chronic obstructive pulmonary disease primarily on 
the basis of a long history of cigarette smoking; and history 
of pulmonary emboli in 1977.

Additional pertinent evidence includes the report of a VA 
respiratory examination accorded the veteran in March 2005.  
It was noted that in addition to sarcoidosis, the veteran had 
hypertension, hyperlipidemia, chronic low back pain, 
polycythemia, and obstructive sleep apnea.  Currently, the 
veteran complained of a chronic cough.  On some occasions he 
would have a little phlegm.  He had had no hemoptysis.  He 
also referred to shortness of breath after moderate exertion.  
He did not have any significant chest pain.  He referred to 
intermittent palpations.  It was noted that a chest X-ray 
study done in April 2004 was compared to one done in January 
2004.  The examiner noted that there were no focal 
parenchymal opacities seen on the chest X-ray study that 
might be consistent with sarcoidosis.  The study did show 
findings consistent with chronic obstructive airway disease.  
It was noted that the veteran had a long history of smoking 
two packs of cigarettes daily.  The most recent pulmonary 
function testing done in March 2004 showed a mild obstructive 
pulmonary disease that did not improve after bronchodilators.  

It was stated the veteran had polycythemia which was thought 
to be secondary to his chronic obstructive pulmonary disease 
and his long history of heavy smoking.  He had had 
intermittent phlebotomies to control the polycythemia.  There 
were no recent episodes of incapacitation secondary to his 
pulmonary problems.

Notation was made that the veteran had been involved in a 
motor vehicle accident in 2001 in which he sustained a mild 
head injury.  He had not worked since June 2002 because of 
cognitive impairment secondary to the head injuries sustained 
in a vehicular accident.

Following examination, the examiner stated that the veteran 
had a diagnosis of pulmonary sarcoidosis stemming from a lung 
biopsy done in 1969.  He was treated with steroids for a 
period of time, "but none recently."  Currently, it was 
indicated there was no clinical evidence to suggest active 
pulmonary sarcoidosis.  The examiner noted that the recent 
chest X-ray studies showed no evidence of parenchymal 
infiltrates.  It was indicated the veteran had chronic 
obstructive pulmonary disease which was likely secondary to 
his prolonged history of smoking.  Reference was made to the 
veteran's complaints that included " hardening of the hands 
and feet."  The examiner acknowledged that the veteran showed 
permanent thickening of the skin of the hands and feet, but 
opined that these findings represented chronic fungus 
infection changes "and are not related to the sarcoidosis 
which appears to be inactive at this point in time."  

In view of the foregoing, the Board finds that there has been 
no indication in the recent medical evidence of record that 
the veteran's sarcoidosis has been more disabling than 
reflected by the currently assigned 10 percent rating.  There 
is no indication the veteran has required systemic 
corticosteroids for control of his sarcoidosis.  In fact, the 
disease was described as inactive at the time of examinations 
in 2004 and 2005.  

The veteran has other respiratory problems, but these have 
been attributed by medical professionals more to his 
prolonged history of smoking than to the inactive 
sarcoidosis.  The veteran has expressed the opinion that some 
of his current complaints, including "hardening of the hands 
and feet," are part and parcel of the sarcoidosis.  However, 
the VA physician who examined the veteran in March 2005 
opined that the skin problems the veteran was experiencing 
were likely representative of the chronic fungal infection 
and the examiner stated they were not related to the 
sarcoidosis.  

The Board is also cognizant that the veteran has submitted a 
journal article on sarcoidosis.  This article discusses 
sarcoidosis and its epidemiology and pathogenesis.  However, 
it does not pertain to the veteran's situation in particular.  
VA physicians have examined the veteran's specific disability 
picture and one physician in 2004 and another in 2005 have 
described the sarcoidosis as inactive.  Accordingly, there is 
no basis for an increased rating for sarcoidosis under any 
pertinent code.


ORDER

A disability rating in excess of 10 percent for pulmonary 
sarcoidosis is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


